Citation Nr: 1215731	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the jaw.

3.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the knees.

4.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the feet.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for arthritis of the jaw.

7.  Entitlement to service connection for arthritis of the knees.
8.  Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The reopened claims of service connection for hepatitis and for arthritis of the jaw, knees and feet are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1987 rating decision denied the Veteran's claim of service connection for hepatitis and arthritis of the jaw, knees and feet.

2.  The evidence received since the September 1987 rating decision is new, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for hepatitis and for arthritis of the jaw, knees and feet. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hepatitis.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of service connection arthritis of the jaw.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3.  New and material evidence has been received to reopen the claim of service connection for arthritis of the knees.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

4.  New and material evidence has been received to reopen the claim of service connection for arthritis of the feet.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties to notify and assist the Veteran will be deferred pending completion of further development.

The RO denied the Veteran's claims of service connection for hepatitis and arthritis of the jaw, knees and feet in a September 1987 rating decision.  The Veteran was duly notified of this action and apprised of her appellate rights.  She did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of service records and a VA examination.  The RO denied the claims for lack of current diagnosis despite complaints in service.

The evidence added to the record since the September 1987 rating decision includes relevant lay statements and treatment records.  The treatment records reflect a medical history of pain in ankle and foot, unspecified deformity of ankle and foot, unspecified polyarthropathy or polyarthritis, and diagnosis of hepatitis C.

The evidence is new, in that it was not previously of record.  It is material to the extent that it now suggests that she has related disability of liver, jaw, knees and feet.  There is enough evidence that would trigger VA's duty to provide an examination for the claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for hepatitis, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of the jaw, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of the knee, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of the feet, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The Veteran has not been afforded a current VA examination in connection with her reopened claims of service connection for arthritis of the jaw, knees feet and for hepatitis.  

The service treatment records show that she complained of having arthritis and joint pain during her May 1982 discharge examination and was diagnosed with localized arthritis in jaw, knees and feet without x-ray findings.  A January 1982 Dental History contained the notation of a hepatitis.  

A January 1982 laboratory report was positive for hepatitis B core AB and hepatitis B SURF AB and negative for hepatitis A, AB, BE antigen and BE antibody.  (See September 1987 Rating Decision).  A September 1981 record noted "RA-positive."  A February 2007 VA treatment noted that the onset for hepatitis C was in February 2004.  Her laboratory testing also have shown that the rheumatoid factor was positive.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i). A VA examination and medical opinion are necessary for determining the nature and etiology of any arthritis of the jaw, knees, and feet, as well as hepatitis, that may be present.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have her identify all sources of medical treatment rendered for the claimed arthritis of the jaw, knees and feet and for the claimed hepatitis since.  Based on her response, the RO should take all indicated action to obtain copies of any outstanding records from the identified sources of treatment.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the Veteran and her representative of the records should be notified about the efforts taken to obtain them and any further action to be taken. 

2.  The RO also should take all indicated action to schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed arthritis of the jaw, knees and feet.  Any indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that any current arthritis of the jaw, knees and feet had its clinical onset during service or otherwise is due to another event or incident of the Veteran's period of active service.   

The examiner should provide an explanation for all opinions and a discussion of the facts and medical principles involved to reach any conclusions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, all pertinent records in the claims file must be made available to the examiner for review.

3.  The RO also should make arrangements to schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed hepatitis.  The claims file should be made available to the examiner for review in connection with the examination.  Any laboratory tests deemed necessary by the examiner should be conducted.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current hepatitis or liver disability had its clinical onset during service or otherwise is due to an identified risk factor or other event or incident of his period of active service.  

The examiner should provide an explanation for all opinions and a discussion of the facts and medical principles involved to reach any conclusions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, all pertinent records in the claims file must be made available to the examiner for review.

4.  After completing all indicated development, the RO should readjudicate the reopened claims in light of all the evidence of record.  If any benefit sought on appeal  remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded to a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


